DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are cancelled.
Claims 21-41 are new added claims and are pending in this office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,772,831. Although the claims at issue are not identical, they are not patentably distinct from each other. Example of mapping of independent claims 1 is as follow:

Application:17/0890,741
Patent:9,772,831
A method comprising: determining, by an integrated development environment (IDE) of a user device, a set of set-up characteristics of a web application; providing, by the IDE and to a cloud controller of a cloud 

 in response to the request, obtaining, by the IDE and from the cloud controller, data representing available services in the cloud computing environment;























determining, by the IDE, a selection of one or more particular available services to bind to the web application;

 


and providing, by the IDE and to the cloud controller, the selection of the one or more particular available services, 



causing the cloud controller to perform operations comprising: binding the one or more particular services to the web application, and deploying the web application on one or more virtual machines in the cloud computing environment.







upon receiving the request for information, generating, by a plurality of shim components maintained by the service provisioner, provisioning data for binding the services to the web application, wherein: the shim components are different from one another; each shim component corresponds to a respective service of the services; each shim component is a component of the service provisioner and includes a stub corresponding to the respective service, the stub storing one or more attributes of the respective service, and generating the provisioning data comprises: logging, by each shim component, into the respective service to generate credentials for the web application, the credentials allowing the web application to access the respective service; 

and designating the one or more attributes stored in each respective shim component and the credentials generated by 


 providing, by the service provisioner to the cloud controller, the provisioning data as a response to the request for information;


binding, by the cloud controller, the services to the web application program, including inserting the provisioning data into contents of a web application package of the web application; and deploying the web application program on one or more second virtual machines in the cloud computing environment using the web application package.


Claims 21-41are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10817273. Although the claims at issue are not identical, they are not patentably distinct from each other. Example of mapping of independent claims 1 is as follow:

Application 17080741
Patent: 10,817273
A method comprising: determining, by an integrated development environment (IDE) of a user device, a set of set-up characteristics of a web application; providing, by the IDE and to a cloud controller of a cloud computing environment, i) the 

 












in response to the request, obtaining, by the IDE and from the cloud controller, data representing available services in the cloud computing environment;









determining, by the IDE, a selection of one or more particular available services to bind to the web application;  and providing, by the IDE and to the cloud controller, the selection of 



causing the cloud controller to perform operations comprising: binding the one or more particular services to the web application, and deploying the web application on one or more virtual machines in the cloud computing environment.

 broadcasting, by the cloud controller to each of the plurality of deployment agents executing in respective containers hosted within virtual execution spaces of each of the plurality of virtual machines that were previously launched on the plurality of different respective physical servers of the hardware infrastructure, a second request to indicate availability, of a particular container hosted within the virtual execution space of a particular virtual machine previously launched on a particular physical server of the hardware infrastructure, to host the application on the cloud application platform;

 providing, to the cloud controller by a particular deployment agent executing in a particular container hosted within the virtual execution space of a particular virtual machine previously launched on a particular physical server of the hardware infrastructure of the cloud application platform, an indication of availability of the particular container to host the application;

in response to receiving the indication of availability, providing, by the cloud controller to the particular deployment agent, a link to download an application 





 upon obtaining the link, downloading, by the particular deployment agent, the application deployment package using the link; 

installing, by the particular deployment agent, a runtime environment for the application in the particular container of the particular virtual machine; executing, by the particular deployment agent, a startup script in the application deployment package, including launching the runtime environment and starting the application in the launched runtime environment in the particular container of the particular virtual machine; and upon successfully starting the application, broadcasting, by the particular deployment agent, network address information of the particular container and a port number of the application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26-30, 33-37 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimmet et al (US2011/0041066A1) hereinafter “Kimmet” in view of Ferris et al (US 2011/0213884A1) hereinafter “Ferris”.
As per claim 21, Kimmet discloses a method comprising:
 determining, by an integrated development environment (IDE) of a user device, a set of set-up characteristics of a web application:
[0020] “Profiles may span both infrastructure and platform. Each profile may be a generic specification for a project or application in a given architecture domain (e.g., V3, service-oriented architecture (SOA), messaging) for providing a desired service. The profile may specify entities, resource types, or components that the project associated with the profile requires (e.g., application servers, switch, load balancer), the profile's cardinalities, configuration parameters, and inter-relationships. Thus, the profile indicates, generically, which resources or components, and connections made between those components, are used to implement a particular service (e.g., application).

 providing, by the IDE and to a cloud controller of a cloud computing environment, i) the determined set-up characteristics of the web application and ii) at least a portion of the web application:
. When a topology is created, the topology represents the project and indicates the resources required to implement the project. The topology may not necessarily indicate the actual devices 108, but may leave the selection of the actual devices 108 to the cloud management system 110 or other provisioning system”

causing the cloud controller to perform operations comprising: 
binding the one or more particular services to the web application:
[0027] The project wizard module 204 then reserves or provides instruction to other components (e.g., the cloud management system 110 or provisioning system) to reserve resources for the generated template. The reservation of resources may comprise identifying the individual resources (e.g., devices 108) that will be deployed by the application represented by the topology. In some embodiments, the reservation of resources may comprise a pre-provisioning of the individual resources.

deploying the web application on one or more virtual machines in the cloud computing environment:
[0039] In one embodiment, the deployment module 208 may transmit a command to the cloud management system 110 to deploy the application. The deployment may be phased where, for example, the deployment module 208 may specify the deployment of a portion of the application. Alternatively, the deployment may be complete where, for example, deployment module 208 may specify the deployment of the complete application. Additionally, the deployment module 208 may also trigger a rollback (e.g., remove the deployed application from the cloud) of the deployed application”;
 
But not explicitly:

in response to the request, obtaining, by the IDE and from the cloud controller, data representing available services in the cloud computing environment;
determining, by the IDE, a selection of one or more particular available services to bind to the web application;
providing, by the IDE and to the cloud controller, the selection of the one or more particular available services;
Ferris discloses:
submitting, by the IDE and to the cloud controller, a request to identify available services in the cloud computing environment for executing the web application:
[0023] In embodiments, the cloud management system 104 can generate a resource aggregation table that identifies the various sets of resource servers that will be used to supply the components of the virtual machine or process. The sets of resource servers can be identified by unique identifiers such as, for instance, Internet Protocol (IP) addresses or other addresses. The cloud management system 104 can register the finalized group of servers in the set resource servers 108 contributing to an instantiated machine or process.

 in response to the request, obtaining, by the IDE and from the cloud controller, data representing available services in the cloud computing environment:
[0022] The cloud management system 104 can select a group of servers in the set of resource servers 108 that match or best match the instantiation request for each component needed to build the virtual machine or other resource. The cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to build and launch the requested set of virtual machines or other resources. The cloud management system 104 can track the combined group of servers selected from the set of resource 

 determining, by the IDE, a selection of one or more particular available services to bind to the web application:
[0052] In embodiments, user 310 receives the report 332 and can select at least one of the matched available cloud appliances 316 and/or 318 to instantiate the requested services. Once user 310 selects at least one of the matched available cloud appliances, user 310 can send the selection through interface 334 to matching module 324. When matching module 324 receives the user selection, matching module 324 can instantiate the selected matched available cloud appliance”; See also [0050].

providing, by the IDE and to the cloud controller, the selection of the one or more particular available services:
[0024] The cloud management system 104 can then set up and launch the initiation process for the virtual machines, processes, or other resources to be delivered from the cloud. The cloud management system 104 can for instance transmit an instantiation command or instruction to the registered group of servers in set of resource servers 108. The cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources. Various sets of resource servers can confirm, for example, the availability of a dedicated amount of processor cycles, amounts of electronic memory, communications bandwidth, or applications or other software prepared to be served.

It would have obvious to one having ordinary skill in the art at the time of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art at the time of the claimed invention would have been motivated to incorporate the teachings of Ferris into teachings of Kimmet to manage the method involving data processing jobs (web application, application or workloads) among 

As per claim 22, the rejection of claim 21 is incorporated and furthermore Kimmet discloses:
 wherein the integrated development environment of the user device comprises a plug-in component that is configured to provide an interface for submitting the web application to the cloud computing environment:
[0017] “As discussed further below, the integrated development environment 104 further provides dynamically generated graphically user interfaces (GUIs) to develop the application, initiate reservation of the resources, and monitor deployment of the application.  
[0020] The project wizard module 204 allows a user to create a project or application, which may be deployed on the network or cloud.
Examiner interpretation: See also Ferris [0043] 

As per claim 23, the rejection of claim 21 is incorporated and furthermore Kimmet discloses:
wherein the set of set-up characteristics of the web application comprises an identification of an application framework used to develop the web application, and 
[0020] “Profiles may span both infrastructure and platform. Each profile may be a generic specification for a project or application in a given architecture domain (e.g., V3, service oriented architecture (SOA), messaging) for providing a desired service. The profile may specify entities, resource types, or components that the project associated with the profile requires (e.g., application servers, switch, load balancer), the profile's cardinalities, configuration parameters, and inter-relationships. Thus, the profile indicates, generically, which resources or components, and connections made between those components, are used to implement a particular service (e.g., application); See also Fig. 
	[0017] “In example embodiments, the integrated development environment 104 provides tools for software development in a variety of different programming languages, such as JAVA, C++, and JavaScript”.


As per claim 26, the rejection of claim 21 is incorporated and furthermore Kimmet discloses:
wherein determining a selection of one or more particular available services to bind to the web application comprises automatically selecting the one or more particular available services according to pre-configured settings of the IDE:
[0021] The project wizard module 204 works in conjunction with the graphics module 206 to provide the user with dynamic GUIs that allow the user to create the project. When the user selects a profile for the project via the project wizard module 204, the graphics module 212 generates a dynamic GUI for configuring a topology based on the selected profile. Specifically, the dynamic GUI allows for selection of topology properties (e.g., resources) that will be used by the selected project once deployed.
  

wherein determining a selection of one or more particular available services to bind to the web application comprises obtaining a user input identifying the one or more particular available services:
[0021] “Specifically, the dynamic GUI allows for selection of topology properties (e.g., resources) that will be used by the selected project once deployed. In some embodiments, some of the properties may be default or set by the project wizard module 204 based on the profile. The defaults may be changeable by the user. In other embodiments, the properties may be selected from a drop-down menu, a checkbox, or be manually entered by the user. Because the GUI is generated based on a specific profile and on applicable topology properties (which may change), the GUI is dynamic and may be different in each instantiation.

Claims 28, 29, 30 33, 34 are the computer program product, encoded on one or more non-transitory computer storage media claims corresponding to method claims 21, 22, 23, 26, 27 and rejected under the same rational set forth in connection with the rejection of claims 21, 22, 23, 26, 27 above. 
Claims 35, 36, 37, 40, 41 are the system claims corresponding to method claims 21, 22, 23, 26, 27 and rejected under the same rational set forth in connection with the rejection of claims 21, 22, 23, 26, 27 above
Claims 24-25, 31-32 and 38-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimmet et al (US2011/0041066A1) hereinafter “Kimmet” in view of 

As per claim 24, the rejection of claim 21 is incorporated and furthermore Kimmet discloses:
 wherein the request to identify available services in the cloud computing environment causes the cloud controller to perform operations comprising: submitting a request for information about available services to a service provisioner of the cloud computing environment:
[0024] “The cloud management system 104 can for instance transmit an instantiation command or instruction to the registered group of servers in set of resource servers 108.

 and in response to the request, obtaining, from the service provisioner, provisioning data characterizing a plurality of services of the cloud computing environment:
[0024]” The cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources. Various sets of resource servers can confirm, for example, the availability of a dedicated amount of processor cycles, amounts of electronic memory, communications bandwidth, or applications or other software prepared to be served.

But not explicitly:
 wherein the provisioning data has been generated by a plurality of shim components maintained by the service provisioner;
Priestley discloses:



Col 2 line 58-65” According to one aspect of the present invention, an authentication or credential negotiation system is provided that can be employed in conjunction or as part of a provisioning system (e.g., a provisioning system that provides billing services between service providers and end users). The system includes a service that issues a strong set of credentials (e.g., greater than 100-bit random password) to one or more partners desiring access to resources of the service. A pass-phrase is generated and employed by the service to produce a cryptographic wrapper or wrapping key to provide or mediate access to the credentials. Thus, entities that possess the pass-phrase can achieve access to the security credentials via the pass-phrase, whereas other entities that merely process or have access to the wrapper are kept substantially unaware of the security contents contained therein”;

It would have obvious to one having ordinary skill in the art at the time of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art at the time of the claimed invention would have been motivated to incorporate the teachings of Priestley into teachings of Kimmet to limit access to resources within the cloud, allowing service providers control over their product in a cloud system where all the resources are shared between different system/users.

As per claim 25, the rejection of claim 24 is incorporated and furthermore Kimmet does not explicitly discloses:
wherein: each shim component corresponds to a respective service of the plurality of services; each shim component includes a stub corresponding to the respective service, the stub storing one or more attributes of the respective service,

 logging, by each shim component, into the respective service to generate credentials for the web application, the credentials allowing the web application to access the respective service; and designating the one or more attributes stored in each respective shim component and the credentials generated by each respective shim component as the provisioning data.  
Priestley discloses:

wherein: each shim component corresponds to a respective service of the plurality of services; each shim component includes a stub corresponding to the respective service, the stub storing one or more attributes of the respective service,

fig. 1 and col 4 lines 17-26 “  A service 20 maintains a plurality of resources 24 and facilitates access to valid parties. The service 20 can be substantially any application or system that provides remote access to the resources 24 via a network 30. A partner 40 attempts to access the resources 24 of the service 20 across the network 30. It is to be appreciated that a plurality of such partners 40 and services 20 can interact on the network 30 and can be configured as part of a distributed application, component or machine in accordance with the present invention. One or more servers 42 through 46 are associated with the partner 40 and can be authorized by the partner to communicate with the service 20”;.

and generating the provisioning data comprises:
logging, by each shim component, into the respective service to generate credentials for the web application, the credentials allowing the web application to access the respective service:
col4 lines 29-35 “ A set of credentials 50 are generated and employed by the service 20 as proof that the holder should 

and designating the one or more attributes stored in each respective shim component and the credentials generated by each respective shim component as the provisioning data:
Col 4 lines 42-45 “16) Generally, the service 20 defines what constitutes a credential 50 and can differ from service to service”;
Col 5 lines 36-39 After wrapping the credential 50, the service 20 delivers the package 54 and the pass-phrase 60 in separate communications to the partner 40.
Co l 5 lines 48-51” The partner 40 can install the package 54 on servers 42 through 46 that are determined to have the ability or need to communicate with the service 20”

  It would have obvious to one having ordinary skill in the art at the time of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art at the time of the claimed invention would have been motivated to incorporate the teachings of Priestley into teachings of Kimmet to limit access to resources within the cloud, allowing service providers control over their product in a cloud system where all the resources are shared between different system/users.
Claims 31, 32 are the computer program product, encoded on one or more non-transitory computer storage media claims corresponding to method claims 24, 25 and rejected under the same rational set forth in connection with the rejection of claims 24, 25 above. 

Pertinent arts:
	US 20110153824 A1:
	 The cloud computing comprising “Saas” and “PaaS,” distribute workload by a workload manager on behalf of client to specific resources based on characteristics of the workload and resources. workload binding to resources is monitored for performance issues that can triggers reallocation or migration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRAHIM BOURZIK/Examiner, Art Unit 2191         
                                                                                                                                                                                               /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191